                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 DINA FLORY,                                              Civil Action No. 18-15522 (AET)

                  Plaintiff,
                                                            MEMORANDUM OPINION
         v.

 MCCABE, WEISBERG & CONWAY,
 LLC, et al.,

                  Defendants.

BONGIOVANNI, Magistrate Judge

        This matter comes before the Court upon Plaintiff Dina Flory’s (“Plaintiff”) motion for

attorney’s fees and costs. [Docket Entry No. 9]. Defendants McCabe, Weisberg & Conway, LLC

(“McCabe”), and First Atlantic Credit Union (“First Atlantic) (collectively, “Defendants”) oppose

Plaintiff’s motion. The Court has fully reviewed and considered all arguments made in support of

and in opposition to Plaintiff’s motion for attorney’s fees and costs. The Court considers Plaintiff’s

motion without argument pursuant to L.Civ.R. 78.1(b). For the reasons set forth below, Plaintiff’s

motion is GRANTED IN PART.

   I.         Background and Procedural History

        Plaintiff filed this action against Defendants on October 31, 2018, alleging that Defendants

made false, deceptive and misleading representations, and used unfair and unconscionable means

to collect a debt in violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692, et seq. The debt at issue involved money purportedly owed to First Atlantic. On November

21, 2018, after the Complaint was served, but prior to any Answer or other response being filed,

Defendants filed a Notice of Acceptance of Offer of Judgment Pursuant to Rule 68(a) of the

Federal Rules of Civil Procedure (“Acceptance of Offer of Judgment”). (Docket Entry No. 7). On
November 29, 2019, the Court entered an Order reflecting the Acceptance of Offer of Judgment.

Order of 11/29/2018; Docket Entry No. 8. Because the parties did not reach an agreement

regarding the amount of attorney’s fees and costs to be awarded, in Its Order, the Court also set a

briefing schedule for such a motion. Id. at 2. The parties complied with the schedule set by the

Court and Plaintiff’s motion (Docket Entry No. 9) is ripe for the Court’s consideration.

   II.       Legal Standard

         The FDCPA affords prevailing plaintiffs the right to recoup their reasonable attorneys’ fees

and costs. See 15 U.S.C.A. §1692k(a)(3). Generally, courts use the “lodestar” method in

evaluating a fee application and, indeed, the lodestar calculation is presumed to yield a reasonable

attorney fee award. See Machado v. Law Offices of Jeffrey, Civil Action No. 14-7401 (MAS)

(TJB), 2017 WL 2838458, *2 (D.N.J. June 30, 2017). Under the lodestar method, an attorney’s

reasonable hourly rate is multiplied by the number of hours the attorney reasonably spent working

on a matter. Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005)

(citing Blum v. Stenson, 565 U.S. 886, 888, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984) (citations

omitted)).

         The “party seeking attorney fees bears the ultimate burden of showing that its requested

hourly rates and the hours it claims are reasonable.” Id. (citing Rode v. Dellarciprete, 892 F.2d

1177, 1183 (3d Cir. 1990)).       “Reasonable hourly rates are typically determined based on the

market rate in the attorney’s community for lawyers of similar expertise and experience.”

Machado, 2017 WL 2838458, at *2 (citing Interfaith, 426 F.3d at 713).         Evans v. Port Auth. of

N.Y. and N.J., 273 F.3d 346, (3d Cir. 2001). The attorney seeking fees bears the burden of

establishing that the rate requested “constitutes a reasonable market rate for the essential character

and complexity of the legal services rendered.” Smith v. Philadelphia Hous. Auth., 107 F.3d 223,



                                                  2
225 (3d Cir. 1997). With respect to the hours claimed, it is incumbent upon the Court to “exclude

hours that are not reasonably expended.” Rode, 892 F.2d at 1183 (citing Hensely v. Eckerhart,

461 U.S. 424, 433, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)). “Hours are not reasonably expended

if they are excessive, redundant, or otherwise unnecessary.” Id. The Court, however, may not

reduce a fee award sua sponte. Instead, “it can only do so in respect to specific objections made

by the opposing party. But once the opposing party has made a specific objection, the burden is

on the prevailing party to justify the size of its request.” Interfaith, 426 F.3d at 711 (citing Bell v.

United Princeton Props., Inc., 884 f.2d 713, 719 (3d Cir. 1989).

        Further, while the lodestar calculation is “strongly presumed to yield a reasonable fee”

(Washington v. Phila. County Ct. of C.P., 89 F.3d 1031, 1035 (3d Cir. 1996) (citing City of

Burlington v. Dauge, 505 U.S. 557, 112 S.Ct. 2638, 120 L.Ed.2d 449 (1992)), “[t]he court can

adjust the lodestar downward if the lodestar is not reasonable in light of the results obtained.”

Rode, 892 F.2d at 1183 (citing Hensley, 461 U.S. at 434-37). “Indeed, ‘the most critical factor’ in

determining the reasonableness of a fee award ‘is the degree of success obtained.’” Farrar v.

Hobby, 506 U.S. 103, 114, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992) (quoting Hensley, 461 U.S. at

436). As such, where a plaintiff has achieved only limited or partial success, “the product of hours

reasonably expended on the litigation as a whole times a reasonable hourly rate may be an

excessive amount.” Hensely, 461 U.S. at 436. When a fee award based on the lodestar calculation

would be excessive, the Court may exercise its measured discretion to reduce same. Farrar, 506

U.S. at 115; see Machado, 2017 WL 2838458, at *2. In fact, the Court “retains a great deal of

discretion in deciding what a reasonable fee award is” (Bell, 884 F.2d at 721), and, it is understood

that “in determining whether the fee request is excessive . . . the court will inevitably engage in a

fair amount of ‘judgment calling’ based upon its experience with the case and the general



                                                   3
experience as to how much a case requires.” Evans, 273 F.3d at 362. However, given the purpose

of mandatory fee-shifting statutes like the FDCPA, a “reasonable” attorney’s fee does not

necessarily mean a proportionate fee. See Agostino v. Quest Diagnostics, Inc., Civil Action No.

04-4362 (SRC), 2011 WL 13138113, *2 n.2 (D.N.J. Oct. 6, 2011).

   III.      Analysis

             A. Reasonable Hourly Rate

          Here, Plaintiff seeks to recover attorney’s fees for her attorney, Ira J. Metrick, Esq. Mr.

Metrick seeks to be reimbursed at a rate of $350 per hour. In Plaintiff’s opening papers, Mr.

Metrick submitted a certification detailing his credentials and experience in support of his claimed

hourly rate. In this regard, Mr. Metrick notes that he was licensed to practice law in New Jersey

in 1994 and indicates that he is a solo practitioner consumer defense attorney that devotes his

practice primarily to “Foreclosure Defense, Loan Modifications and issues that arise from those

interactions with lenders and their Counsel.” (Metrick Cert. ¶3, 4; Docket Entry No. 9-2). (Id. ¶

3). With respect to his specific experience with FDCPA cases, Mr. Metrick notes that in the past

3-4 years he “began taking a limited amount of FDCPA cases which resulted from foreclosure

issues.” (Id. ¶4). Mr. Metrick states that his requested hourly rate of $350 per hour “is comparable

to other attorneys practicing in Middlesex and Monmouth Counties” and indicates that “[t]his

comparison is made based on a review of Affidavits of Services submitted to me in other matters,

and through discussions with colleagues.” (Id. ¶ 18).

          Defendants’ object to Mr. Metrick’s requested hourly rate, arguing that Mr. Metrick “has

submitted no evidence in support of the local market that would justify his requested rate of

$350/hour[,]” but, instead, relies solely on a “self-serving Fee Certification that discusses

minimally his practice and experience[.]” (Def. Opp. at 5; Docket Entry No. 11). Indeed,



                                                   4
Defendants note that Mr. Metrick did not even attach the Affidavits of Services he reviewed to his

fee application, nor did he discuss “the details of the claims/litigation they concern, or the

experience of the attorneys’ who provided them[.]” (Id. at 6). As a result, Defendants contend

that Plaintiff’s “bare bones presentation” does not “remotely” represent “adequate proof of the

reasonableness of [Mr. Metrick’s] fee application.” (Id.)

       After his proposed rate was challenged by Defendants, Mr. Metrick, in Plaintiff’s reply,

provided additional support for his claimed hourly rate. In this regard, Plaintiff pointed to the

Laffey Matrix, the United States Consumer Law Attorney Fee Survey Report (limited to New

Jersey) for 2015-2016, as well as a multitude of orders entered by other United States District

Courts, which reimbursed him at a rate of at least $350 per hour. Based on same, Mr. Metrick

argues that he has established the reasonableness of his requested $350 per hour rate.

       Despite Defendants’ objections, the Court finds the hourly rate requested by Mr. Metrick

is reasonable. In reaching this conclusion, the Court notes that Mr. Metrick’s initial Certification

was insufficient to carry his burden. While he has been practicing law in New Jersey for quite

some time, his years of FDCPA practice is more limited. Further, simply referencing “Affidavits

of Services” submitted by peers without producing same to the Court or at least describing the

substance of his peers’ affidavits, including the types of claims and the experience of the attorneys

involved, does not establish “the market rate in the attorney’s community for lawyers of similar

expertise and experience.” Machado, 2017 WL 2838458, at *2 (citing Interfaith, 426 F.3d at 713).

        Nevertheless, the information provided in Plaintiff’s reply is substantial and persuasive.

While the better course would have been for Plaintiff to have included this information in his

opening papers, the Court still gives weight to same. Specifically, the Court finds that Mr. Metrick

has adequately supported his requested rate by coupling his experience and years of practice with



                                                 5
reference to the Laffey Matrix, the 2015-2016 United States Consumer Law Attorney Fee Survey

Report and orders from other Districts awarding Mr. Metrick fees based on his requested rate of

$350 per hour or more. Of these, the fact that Mr. Metrick has been reimbursed in numerous cases

at at least $350 per hour is the most persuasive. Everything considered, the Court finds that

Plaintiff has established the reasonableness of Mr. Metrick’s $350 per hour rate.

           B. Hours of Work Reasonably Performed

       Here, Defendants filed their Acceptance of Offer of Judgment very early in this case – less

than a month after Plaintiff filed his Complaint and without ever responding to same. Thus, this

matter, outside of the current fee dispute, was resolved in its infancy before any significant

litigation took place.   Nevertheless, before Defendants filed their Acceptance of Offer of

Judgment, Plaintiff prepared, filed and served her Complaint. As the prevailing party in this

FDCPA matter, Plaintiff is entitled to recoup her reasonable attorney’s fees and costs.

       There is no dispute over the costs requested by Plaintiff, i.e., those associated with filing

($400) and serving ($113.20) the Complaint. As a result, the Court shall reimburse Plaintiff for

same. Defendants do, however, dispute the reasonableness of the 15.5 hours of work for which

Mr. Metrick seeks to be reimbursed. In this regard, Defendants first take issue with the “unusual”

method by which Mr. Metrick maintains his time, noting that “[c]ounsel attaches no

contemporaneous time records” to his motion. (Def. Opp. at 3, 8). Defendants also argue that the

number of hours billed are “excessive and includes administrative tasks for which compensation

is not appropriate.” (Id. at 3). With respect to the excessive nature of the hours billed, Defendants

note that Mr. Metrick billed 10.75 hours “for the drafting and filing of what should have been a

simple and brief FDCPA complaint[.]” (Id. at 7). Instead, Defendants contend that Mr. Metrick

included “a long recitation of alleged facts that are wholly irrelevant to the claims contained in the



                                                  6
Complaint[;]” such “extraneous facts” relate to Plaintiff’s “military service, efforts to secure a

voluntary loan modification/short sale from her lender, employment travails, commuting

hardships, health issues and the like.” (Id.) Defendants argue that they should not be responsible

for same. Similarly, Defendants argue that the fees Plaintiff seeks to recover “to ‘research some

issues of law’ without any further specificity” should be disallowed. (Id. at 7-8). In addition,

Defendants take issue with the time spent by counsel on administrative tasks “such as pulling

exhibits, filing pleadings, arranging for service of the complaint, receiving affidavits of service,

and the like.” (Id. at 8 (internal citations omitted)). As a result, Defendants contend that Mr.

Merrick’s hours should be reduced to 5.5, which represents the reasonable amount of time he

should have spent on this case. (Id.)

        Plaintiff, however, argues that the 15.5 hours sought are reasonable. With respect to the

time spent developing the facts of this case, “Plaintiff asserts this amount of time was reasonable

as she had numerous questions, a significant amount of paper to review with her Counsel, and she

had difficulty explaining facts and circumstances of the case. The time spent was necessary to

gather evidence and clarify the issues.” (Pl. Reply at 2; Docket Entry No. 12). Plaintiff also notes

that “[w]hile the FDCPA violation may be straightforward, the anguish and anxiety associated

with the violation further sets forth the picture of Plaintiff’s injuries.” (Id. at 3). Plaintiff argues

that it was important for “the Court to know the full relationship between the parties, and it was

necessary to have all the underlying facts set forth in the complaint because some were clearly

linked to the FDCPA violation.” (Id.) Plaintiff argues that the time billed by counsel, i.e., time

spent “review[ing] both sets of loan files to determine the discrepancy and violations with Plaintiff,

review[ing] medical issues and factors establishing potential damages; drafting and issuing letters

to Plaintiff regarding her emotional distress claims, outlin[ing] the complaint, . . . tak[ing] calls



                                                   7
with the client[,] . . . informing her of the status of the case, explaining procedure and the law

regarding emotional damages, executing letters and phone calls, researching various claims and

explaining the offer of judgment” was all necessary and reasonable. (Id. at 3-4). Plaintiff also

contends that her attorney “submitted contemporaneous time records” supporting the requested

fees.

        The Court has thoroughly reviewed Mr. Metrick’s billing records as well as the

submissions of both parties. In the first instance, while the method of billing used by Mr. Metrick

is somewhat atypical, the Court has no reason to doubt that the hours set forth represent

contemporaneous time records of hours billed. With respect to the hours billed, while the Court

finds many to be reasonable, the Court also finds that certain deductions are warranted. For

example, as noted by Defendants, certain of the time delineated was spent on administrative tasks.

However, “‘[a]dministrative tasks, which are not the type normally billed to a paying client, may

not be recovered by a party through a fee petition.’” Westberry, 2013 WL 435948, at *5 (quoting

Bilazzo v. Portfolio Recovery Assocs., LLC, 876 F.Supp.2d 452, 471 (D.N.J. 2012) (internal

quotation marks and citation omitted). As a result, time spent pulling exhibits and files, arranging

for service of the Complaint, receiving and filing affidavits of services and forwarding letters

should not be born by Defendants. The time entries that include such administrative tasks involve

block billing. As such, multiple tasks, some administrative, others not, were included in a single

entry. “Block billing is an acceptable practice” and though it “may often result in a number of

vague entries, rather than excluding an entire entry, the court should examine the listed activities

and the time spent conducting each activity to determine ‘whether the hours reasonably correlate

to all of the activities performed.’” Raab v. City of Ocean City, Civl No. 11-6818 (RBK/KMW),

2017 WL 2779753, *5 (D.N.J. June 26, 2017) (quoting United States v. NCH Corp., No. Civ. 98-



                                                 8
5268 (SDW)(MCA), 2010 WL 3703756, *4 (D.N.J. Sept. 10, 2010). Though, “‘[w]here the court

is unable to separate unrecoverable time from recoverable time in such billing entries, the court

may reject the entire billing entry.’” Id. (quoting Walker v. Gruver, No. 1:11-CV-1223, 2013 WL

5947623, *13 (M.D.Pa. Nov. 5, 2013)). Here, after examining the billing records and the specific

entries contained therein, the Court finds that Mr. Metrick’s request should be reduced by 1.25

hours to account for time spent on the aforementioned administrative tasks.

       In addition, the Court finds that a reduction of time is warranted with respect to the total

number of hours spent on this case. While the Court appreciates that counsel takes their clients as

they come and that understanding the facts and circumstances underlying Plaintiff’s case was

necessary, the Court also recognizes that the FDCPA violation alleged was rather straightforward.

Counsel’s desire to “know the full relationship between the parties” is understandable. (Pl. Reply

at 3. The Court does not find, as Defendants suggested, that Plaintiff’s inclusion of facts regarding

past dealings between the parties’ was necessarily irrelevant as these facts could have borne on her

emotional distress allegations.    Yet, even Plaintiff acknowledges that only “some” of the

underlying facts “were clearly linked to the FDCPA violation.” (Id.) The Court finds the number

of hours counsel spent meeting and discussing this matter with Plaintiff and reviewing her account

of what happened are excessive. Further, the Court finds that certain time entries, such as “research

some issues of law[,]” are too vague to warrant inclusion. In light of the foregoing, the Court shall

reduce Plaintiff’s fee request by another 3.5 hours. The Court finds that 10.75 hours represents a

reasonable amount of time for counsel to have spent on this case.

       In total then, Plaintiff shall be awarded attorney’s fees and costs in the amount of

$4,275.70. This breaks down to $3,762.50 (10.75 hours of work at $350 per hour) for Mr.




                                                 9
Metrick’s attorney’s fees plus $513.20 in costs. Defendants are directed to pay same no later than

July 12, 2019.

   IV.      Conclusion

         For the reasons stated above, Plaintiff’s motion for attorney’s fees and costs is GRANTED

IN PART. An appropriate Order follows.


Dated: June 20, 2019


                                              s/Tonianne J. Bongiovanni
                                              HONORABLE TONIANNE J. BONGIOVANNI
                                              UNITED STATES MAGISTRATE JUDGE




                                                10
